As filed with the Securities and Exchange Commission on August 26, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Schedule of Investments June 30, 2010 CAN SLIM® Select Growth Fund (Unaudited) Shares Value COMMON STOCKS: 53.4% Administrative & Support Services : 0.9% Ctrip.com International Ltd. - ADR* $ Air Transportation: 1.2% Lan Airlines SA - ADR Ambulatory Health Care Services: 1.0% Gentiva Health Services, Inc.* Apparel Manufacturing: 2.1% Columbia Sportswear Co. Lululemon Athletica, Inc.* Broadcasting: 1.1% Liberty Media Corp.* Building Material, Garden & Supplies Dealers: 0.7% Lumber Liquidators Holdings, Inc.* Chemical Manufacturing: 3.0% Hospira, Inc.* Solutia, Inc.* Valeant Pharmaceuticals International* Computer & Electronic Products: 7.8% Apple, Inc.* Cree, Inc.* Isilon Systems, Inc.* Mellanox Technologies Ltd.* Netezza Corp.* NetLogic Microsystems, Inc.* OmniVision Technologies, Inc.* Veeco Instruments, Inc.* Volcano Corp.* 1 Credit Intermediation: 2.0% M&T Bank Corp. Nelnet, Inc. - Class A Data Processing & Hosting Services: 2.1% HMS Holdings Corp.* Red Hat, Inc.* Educational Services: 2.0% Capella Education Co.* New Oriental Education & Technology Group, Inc. - ADR* Food Services: 0.8% Cracker Barrel Old Country Store, Inc. Furniture & Home Furnishings Stores: 0.9% Williams-Sonoma, Inc. Health Care Services: 1.0% Amerigroup Corp.* Information Services: 1.8% Baidu, Inc. - ADR* MercadoLibre, Inc.* 423,763 715,826 Leather & Allied Products: 0.9% Steven Madden Ltd.* Machinery: 1.9% Coinstar, Inc.* Tennant Co. Merchant Wholesalers: 1.0% Herbalife Ltd. Mining: 1.0% Lihir Gold Ltd. - ADR Miscellaneous Manufacturing: 3.3% Alcon, Inc. Edwards Lifesciences Corp.* The Estee Lauder Companies, Inc. 2 Hanger Orthopedic Group, Inc.* Intuitive Surgical, Inc.* Oil & Gas Extraction: 0.8% Core Laboratories N.V. 400,909 Pioneer Natural Resources Co. 717,302 Performing Arts & Spectator Sports: 0.4% Las Vegas Sands Corp.* Primary Metal Manufacturing: 0.9% Precision Castparts Corp. Professional, Scientific & Technical Services: 8.1% CGI Group, Inc.* Cognizant Technology SolutionsCorp. - Class A* DG FastChannel, Inc.* Genpact Ltd. * IHS, Inc.* Longtop Financial Technologies Ltd. -ADR* MAXIMUS, Inc. VeriSign, Inc.* Publishing Industries: 2.0% Informatica Corp.* SuccessFactors, Inc.* Rental & Leasing Services: 1.0% AerCap Holdings N.V.* Securities Financial Services: 0.7% Interactive Data Corp. Transportation Equipment: 2.0% Lennox International, Inc. Magna International, Inc. 3 TOTAL COMMON STOCKS (Cost$20,356,631) PREFERRED STOCK: 1.0% Food & Beverage Stores: 1.0% Companhia Brasileira deDistribuicao - Class A- ADR TOTAL PREFERRED STOCK (Cost$401,716) SHORT-TERM INVESTMENT: 41.7% Money Market Fund: 41.7% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.001%** TOTAL SHORT-TERMINVESTMENT (Cost$16,538,787) TOTAL INVESTMENTS IN SECURITIES:96.1% (Cost$37,297,134) Other Assets in Excess of Liabilities: 3.9% TOTAL NET ASSETS: 100.0% $ ADR American Depository Receipt * Non-income producing security. ** 7-Day Yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the CAN SLIM® Select Growth Fund's (the "Fund") previous fiscal year end.For the previous fiscal year’s Federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 4 CAN SLIM® Select Growth Fund Summary of Fair Value Exposure atJune 30, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 —Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Preferred Stock^ - - Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/Robert M. Slotky Robert M. Slotky, President DateAugust 18, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Robert M. Slotky Robert M. Slotky, President Date August 18, 2010 By (Signature and Title) * /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date August 25, 2010 * Print the name and title of each signing officer under his or her signature.
